DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/959,393 filed on 6/30/2020.
Currently, claims 1-32 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 is being considered by the examiner.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding door and door leaf must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required. The WO 2019/137752 abstract is not acceptable. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “The present disclosure” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the disclosure, page 2; lines 7, 18, 21; Applicant mentioned or referred to the US publication number US2007180772A1; however, this publication number is invalid and not recognizable? Correction is required. 
Claim Objections
Claims 1-32 are objected to because of the following informalities: Applicant is advised to replace “characterized in that”, in line 1; for -- wherein --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 8-9; the phrase “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. Claims 2-32 depending upon the rejected claim 1 are also rejected. Claims 2, 11, 12, 13, 15, 24, 25, 27; having the same issues as mentioned are also rejected. 
Re claims 3, 7, 8, 12, 16, 20, 21, 26; the conditional phrase ”when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Clarification is required. 
Re claim 31, line 2; a citation “the type” does not have a proper antecedent basis. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipaed by US No. 10,494,852 to Fujita et al. (‘Fujita’).
Re claim 1: Fujita discloses a lock device for locking a sliding door, characterized in that, the lock device (Fig. 4A) comprises: a first lock portion 223; and a transmission portion 210, wherein, the transmission portion 210 is used to drive a first door leaf 80A of the sliding door to move and is capable of moving relative to the first lock portion 223 along a predetermined path; the transmission portion 210 has a plurality of successively arranged mating portions 231/230 for locking with the first lock portion 223, and the first lock portion 223 has a first position in which the first lock portion 224 is locked with the transmission portion 231 (Fig. 4c) and a second position (Fig. 4A) in which the first lock portion is released from the transmission portion 231; and the transmission portion 231 is able to be locked in different positions along the predetermined path by matching the first lock portion with different mating portions 211A.
Re claim 2: the transmission portion 210 is able to bring the mating portions 211A to move along a straight path relative to the first lock portion 223, and the first lock portion 223 is able to move along a path which is at an angle with the straight path (e.g. Figs. 4A-4C), so that the first lock portion is able to be locked with or released from the mating portions.
Re claim 3: the first lock portion 223 and the mating portions 231/230 are able to match with each other in a form of one-way relative motion (Fig. 4C), so that when the first lock portion is matched with the mating portions, the mating portions move along a single direction relative to the first lock portion 223.
Re claim 31: the type of locking is able to be: fail-safe locking, fail secure locking or bi-stable locking (Fig. 4C).
Re claim 32: Fujita discloses a sliding door system (Figs. 4A-4C), characterized in that, the sliding door system comprises the lock device of claim 1 (see rejections of the claim 1 above), wherein one or more door leaves 80A, 80B are fixedly connected to the transmission portion 210, via 210/30. 
Allowable Subject Matter
Claims 4-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale